Citation Nr: 1645484	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  12-33 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for retropatellar pain syndrome of the right knee.  

2.  Entitlement to a disability rating in excess of 10 percent for retropatellar pain syndrome of the left knee.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to November 2000.  

This matter is before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.  

In February 2015, the Board granted an increase to 20 percent, but no higher, for the Veteran's service-connected lumbosacral strain.  The Veteran appealed that part of the decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court affirmed the Board's February 2015 decision as it pertained to the lumbosacral strain rating claim.

In February 2015, the Board also remanded the knee rating claims to the RO for additional development.  

The Board notes that the Veteran's right and left knee disabilities have each been assigned a schedular 10 percent rating.  In addition, as reflected in a November 2016 rating decision, temporary total convalescent ratings have been assigned under the provisions of 38 C.F.R. § 4.30 based on surgery, from November 21, 2014 to February 1, 2015 for the right knee, and from January 16, 2015 to May 1, 2015 for left knee.  

In addition, the Board notes that a March 2014 private treatment record reflects that the Veteran has been employed in the same capacity for the past seven years.  As such, the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is not raised.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased rating for his service-connected retropatellar pain syndrome of the both the right and left knee.  

In a recent case, the Court held that a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  That final sentence of § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

Here, upon remand from the Board in February 2015, a VA examination was conducted in July 2015.  That VA examination included evaluation of the knee joints.  However, closer inspection of the report of examination shows that it does not include all the required testing pursuant to § 4.59 and Correia.  The examination was conducted using the version of the Disability Benefits Questionnaires (DBQs) that do not include any section for recording ranges of motion on active or passive testing.  Thus, the July 2015 VA examination does not entirely conform to the Court's decision in Correia.  As such, a new VA examination is needed.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records since July 2015.

2.  Arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected right and left knee disabilities.  

The examiner should provide an assessment of the current nature of the Veteran's right and left knee disabilities.  Findings reported should include those related to pain on both active and passive motion, in weight-bearing and nonweight-bearing.  

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the service-connected knee disabilities.  Also, all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups should be reported.  

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

A rationale for all opinions expressed should be provided.  

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.





_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

